HUNTER, Judge.
E.M., the biological mother of T.S., S.M., and T.M., presents the following pertinent issue for our consideration: Whether the trial court has subject matter jurisdiction to conduct a permanency planning review while the appeal of adjudication and disposition orders finding the children neglected and dependent are pending before this Court. N.C. Gen.Stat. § 7B-907(a) (2003) provides in pertinent part:
 *407 In any case where custody is removed from a parent, ... the judge shall conduct a review hearing designated as a permanency planning hearing within 12 months after the date of the initial order removing custody....
Id. In this case, the orders adjudicating T.S. and S.M. neglected, and T.M. neglected and dependent, have been remanded for the entry of adequate findings of fact and conclusions of law. As this Court has determined the underlying adjudication orders did not properly determine the minor children to be neglected or dependent, the permanency planning order must be vacated. See In re T.S., 163 N.C.App. 783, 595 S.E.2d 239 (2004) (unpublished) and In re T.M.M., ___ N.C.App. ___, ___ S.E.2d ___ (No. COA04-17 filed 4 January 2005).
Vacated.
Judges WYNN and THORNBURG concur.
Judge THORNBURG concurred in this opinion prior to 31 December 2004.